Citation Nr: 0432467	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating in excess of 40 
percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for diabetes 
mellitus associated with herbicide exposure, and assigned a 
20 percent disability evaluation from July 26, 2001, and a 10 
percent rating from March 1, 2002.  A September 2003 rating 
decision granted an increased rating of 40 percent from 
November 25, 2002.  The veteran's appeal, however, remains 
pending because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5102, 5103A, 5106, 5107, 5126 
(West 2002), further development is necessary.  

In April 2003, the veteran file a secondary service 
connection claim for conditions caused by his diabetes, such 
as hypertension, kidney problems, neuropathy of the legs, and 
retinopathy of the eyes.  A July 2003 determination denied 
the claims because an October 2002 VA examination did not 
contain evidence of complications from diabetes at that time.  
In October 2004, the veteran's representative filed a 
statement noting the denial, and asserted the veteran had 
multiple problems associated with the diabetes mellitus.  
Because the filing is untimely to be considered a notice of 
disagreement, the statement is considered a claim to reopen 
secondary service connection for the multiple conditions 
alleged to be associated with diabetes.  

Included in the diagnostic criteria for diabetes for an 
increased evaluation of 60 percent or 100 percent is that the 
veteran has complications of the diabetes that would not be 
compensable if separately rated, or would be compensable if 
separately rated, respectively.  38 C.F.R. § 4.120 Diagnostic 
Code 7913.  Because the claim to reopen (dealing with 
complications of diabetes) is inextricably intertwined with 
the claim for an increased rating, and the claim to reopen 
has not been yet been addressed, both issues must be 
remanded.  The RO should give the veteran an opportunity to 
submit evidence to support the claim to reopen, and if 
warranted, schedule the veteran for a VA examination to 
assess various symptomatology of the diabetes before re-
adjudicating the increased rating claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The RO should attempt to obtain any 
relevant medical records identified by 
the veteran generated during this 
appeal regarding either the application 
to reopen secondary service connection 
claims, or the increased rating claim 
for diabetes.  

3.  After any indicated development, 
and if warranted, the veteran should be 
scheduled for a VA examination.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  
The examiner should specifically note 
whether the veteran is requiring 
insulin, restricted diet, and 
regulation of activities (that is the 
avoidance of strenuous occupational and 
recreational activities due to diabetes 
mellitus), with episodes of 
ketoacidodis or hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated.  
Also, the examiner should indicate 
whether, in addition to a restricted 
diet and regulation of activities, the 
veteran is requiring more than one 
daily injection of insulin, with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per year 
or weekly visits to a diabetic care 
provider, plus either progressive loss 
of weight and strength or complications 
that would be compensable if separately 
rated.  The examiner should list all 
attributable symptomatology of the 
diabetes, including any complications 
of retinopathy, nephropathy, 
neuropathy, and sexual dysfunction.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's claim of entitlement to 
an initial rating in excess of 40 
percent for diabetes mellitus.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




